       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF LOUISIANA


 ALANA CAIN, et al.,

                         Plaintiffs,                    Case. No. 2:15-4479-SSV
 v.
                                                        (Class Action)
 CITY OF NEW ORLEANS, et al.,                           Judge Sarah S. Vance, Sec. R(2)
                                                        Mag. Judge Joseph C. Wilkinson, Div. 2
                         Defendants.



      MEMORANDUM IN SUPPORT OF FINDING OF JURISDICTION TO DECIDE
                   SUPPLEMENTAL RELIEF MOTION

         The Court instructed the parties to brief whether it has jurisdiction to decide Plaintiffs’

motion for supplemental relief (the “Motion”) in light of Defendant Judges’ pending petition for a

writ of certiorari (the “Petition”). Doc. 346. Because Defendant Judges’ mere filing of the Petition

did not divest the Court of jurisdiction, this Court retains jurisdiction to decide the Motion.

         I.      Procedural Posture

         In light of constitutional violations that persisted following this Court’s August 3, 2018

declaratory judgment, Doc. 319, Plaintiffs sought clarifying declaratory relief to ensure that

Defendant Judges comply with the Court’s rulings. See Doc. 331. Defendant Judges responded

in opposition, and Plaintiffs replied. Docs. 336, 341. After the Motion was fully briefed, the Fifth

Circuit affirmed, holding that an unconstitutional conflict of interest arose from Defendant Judges’

role in determining the ability of class members to pay fines and fees, where the fines and fees

revenue is routed (in part) to a Judicial Expense Fund over which Defendant Judges exercise total

control. See Cain v. White, 937 F.3d 446 (5th Cir. 2019). The Fifth Circuit’s accompanying

mandate was filed in this Court on October 8, 2019. Doc. 343. Defendant Judges later filed a

petition for a writ of certiorari with the U.S. Supreme Court on December 20, 2019. See Petition

                                                  1
4127-0710-6850
       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 2 of 7




for Writ of Cert., White v. Cain (No. 19-822); see also Supreme Ct. Notice of Petition for Writ of

Cert., Cain v. White, No. 18-30955 (5th Cir. Jan. 3, 2020).

         II.     The Filing of Defendant Judges’ Petition Does Not Divest This Court of
                 Jurisdiction to Decide the Motion.

         This Court regained complete jurisdiction over the issues in this case when the Fifth Circuit

issued its mandate and the Defendant Judges failed to request or obtain a stay of the enforcement

of this Court’s judgment. The filing of the Petition does not alter this analysis. Moreover, even if

the mandate had not already issued, this Court would still have jurisdiction to decide the Motion

because the Motion is unrelated to the issue that was the subject of the Defendant Judges’ appeal.

See Docs. 331, 341.

         “When an appellate mandate is issued, a district court reacquires jurisdiction.” Newball v.

Offshore Logistics Int’l, 803 F.2d 821, 826 (5th Cir. 1986) (citing United States v. Dozier, 707

F.2d 862, 864 n. 2 (5th Cir.1983)); see also Arenson v. S. Univ. Law Ctr., 963 F.2d 88, 90 (5th Cir.

1992). A district court maintains such jurisdiction even if one party later files a petition for a writ

of certiorari, because “the mere filing of a petition for certiorari with the Supreme Court neither

stops the [Court of Appeal’s] mandate from issuing nor stops the case from proceeding in the

district court.” United States v. Sears, 411 F.3d 1240, 1241-42 (11th Cir. 2005); see also Potts v.

Flax, 313 F.2d 284, 290 n.6 (5th Cir. 1963); United States v. Eisner, 323 F.2d 38, 42 (6th Cir.

1963); Glick v. Ballentine Produce, Inc., 397 F.2d 590, 594 (8th Cir. 1968); United States ex rel.

Escobar v. Universal Health Servs., Inc., 842 F.3d 103, 106 n.1 (1st Cir. 2016).

         Rather, “[a] litigant desiring … cessation [of the district court litigation] must seek and

obtain a stay.” Sears, 411 F.3d at 1242; see also 28 U.S.C. § 2101 (setting forth procedure for

seeking stay of execution and enforcement of judgment). Because Defendant Judges have not

obtained, or even sought, a stay of the Fifth Circuit’s mandate or enforcement of this Court’s


4127-0710-6850                                    2
        Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 3 of 7




judgment, this Court has jurisdiction to decide any issue in this case, including the Motion. Doc.

343.1

    III.         This Court Never Lost Jurisdiction to Decide the Motion Because the Motion
                 Concerns Issues Unrelated to Defendant Judges’ Appeal.

           This Court always had jurisdiction to decide the Motion, irrespective of Defendant Judges’

Fifth Circuit appeal and their currently pending Petition, because the Motion concerns issues

unrelated to the lone, narrow issue that Defendant Judges appealed. Filing an appeal only divests

the district court of jurisdiction over matters involved in the appeal. See Sandres v. Louisiana Div.

of Admin., 551 F. App’x 95, 98 (5th Cir. 2013). As a corollary of this principle, “[t]he district

court may still proceed with matters not involved in the appeal.” Id. An issue before the district

court is only deemed part of an appeal (and thus outside the purview of the district court) “if the

appeal and the claims before the district court address the same legal question.” Id. The analysis

is the same under the Declaratory Judgment Act, where a losing party appeals from a district

court’s entry of declaratory judgment and the prevailing party seeks further relief on issues not

involved in the losing party’s appeal. See United Teacher Assocs. Ins. Co. v. Union Labor Life

Ins. Co., 414 F.3d 558, 572 (5th Cir. 2005).

           Defendant Judges have not appealed the part of this Court’s decree that Plaintiffs seek to

supplement. See Brief of Defendants-Appellants, Cain v. White, No. 18-30955 (5th Cir. Oct. 29,

2018) at 5. In particular, this Court held that Defendant Judges violated Due Process under the

Fourteenth Amendment by (1) not inquiring into a debtor’s ability to pay fines and fees before




1
  Although the District Court has jurisdiction to decide the Motion for all the reasons stated herein
above, the Petition is scheduled for conference at the Supreme Court today (February 21, 2020),
and a decision on the petition may be forthcoming as soon as February 24, 2020. SUPREME
COURT, Docket for White, Judge v. Cain, et al., https://www.supremecourt.gov/search.aspx?
filename=/docket/docketfiles/html/public/19-822.html (last visited February 20, 2020).

4127-0710-6850                                     3
       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 4 of 7




they were imprisoned for nonpayment, and (2) controlling both fines and fees revenue and ability-

to-pay determinations. Cain v. City of New Orleans, 281 F. Supp. 3d 624, 635 (E.D. La. 2017),

aff’d sub nom. 937 F.3d 446. Defendant Judges’ appeal to the Fifth Circuit, which is the basis for

their pending Petition, concerned only part (2) of this Court’s judgment: namely, whether

Defendant Judges could both make ability-to-pay determinations and control the revenue

stemming from those determinations. Cain v. White, 937 F.3d at 450–51 (“The Judges only

challenge the portion of the district court’s declaratory judgment which declared that ‘with respect

to all persons who owe or will incur court debts arising from cases adjudicated in OPCDC, and

whose debts are at least partly owed to the OPCDC Judicial Expense Fund, the Judges’ failure to

provide a neutral forum for determination of such persons’ ability to pay is unconstitutional.’ They

do not challenge the district court’s judgment stating that ‘the Judges’ policy or practice of not

inquiring into the ability to pay of such persons before they are imprisoned for nonpayment of

court debts is unconstitutional.’” (emphasis added)). 2

         Defendant Judges’ appeal thus does not involve the legal question implicated by the

Motion: Plaintiffs’ request for a supplemental declaration clarifying Defendant Judges’

obligations, under part (1) of this Court’s judgment, to provide debtors a meaningful inquiry into

their ability to pay, preceded by notice of the importance of the issue and their right to be heard.

See Doc. 331. For this further and alternative reason, this Court maintains jurisdiction to decide

the Motion irrespective of the Petition.



2
  Defendant Judges appear to be in agreement on this point. See Doc. 348 at 3 (“[T]he part of the
declaratory judgment addresses by Plaintiffs’ current motion was not challenged by Defendants
on appeal. … [I[t appears that this Court may retain jurisdiction to address that part of the
declaratory judgment that was not appealed if such action would not significantly impact the
appellate records for the issue on appeal.” Nothing in Plaintiffs’ motion seeks or requires any
modification of the evidentiary record on appeal or modification of that portion of the judgment
that was appealed.

4127-0710-6850                                   4
       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 5 of 7




Dated: February 21, 2020       Respectfully submitted,

                               /s/ Alec Karakatsanis
                               —–————––———–—
                               Alec Karakatsanis (D.C. Bar No. 999294)
                               (Appearing Pro Hac Vice)
                               Marco A. Lopez (CA Bar No. 316245)
                               (Appearing Pro Hac Vice)
                               Civil Rights Corps
                               1601 Connecticut Ave. NW
                               Suite 800
                               Washington, D.C. 20009
                               (202) 844-4975
                               alec@civilrightscorps.org
                               marco@civilrightscorps.org

                               /s/ Bill Quigley
                               —–————––———–—
                               William P. Quigley (La Bar No. 7769)
                               7214 St. Charles Ave.
                               Campus Box 902
                               New Orleans, LA 70118
                               (504) 710-3074 (c)
                               quigley77@gmail.com

                               /s/ Jon Greenbaum
                               —–————––———–—
                               Jon Greenbaum (D.C. Bar No. 489887)
                               (Appearing Pro Hac Vice)
                               Lawyers’ Committee for Civil Rights Under Law
                               1500 K Street NW, Suite 900
                               Washington, D.C. 20005
                               (202) 662-8600
                               jgreenbaum@lawyerscommittee.org

                               /s/ Jonathan P. Guy
                               /s/ Kathryn G. Mantoan
                               —–————––———–—
                               Jonathan P. Guy (D.C. Bar No. 449031)
                               (Appearing Pro Hac Vice)
                               Kathryn G. Mantoan (CA Bar No. 239649)
                               (Appearing Pro Hac Vice)
                               Orrick, Herrington & Sutcliffe LLP
                               1152 15th Street NW
                               Washington, D.C. 20005-1706
                               (202) 339-8400


4127-0710-6850                           5
       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 6 of 7




                               jguy@orrick.com
                               kmantoan@orrick.com

                               Attorneys for Plaintiffs




4127-0710-6850                            6
       Case 2:15-cv-04479-SSV-JCW Document 349 Filed 02/21/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that on February 21, 2020, a copy of the foregoing pleading was filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be

sent to all counsel of record by operation of the court’s electronic filing system.

                                       /s/ Kathryn G. Mantoan




4127-0710-6850                                    7
